

116 HR 8462 IH: Flood Resiliency and Taxpayer Savings Act of 2020
U.S. House of Representatives
2020-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8462IN THE HOUSE OF REPRESENTATIVESSeptember 30, 2020Mr. Price of North Carolina (for himself and Mr. Zeldin) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo safeguard taxpayer resources and strengthen the Nation’s resilience against severe storms and flooding.1.Short titleThis Act may be cited as the Flood Resiliency and Taxpayer Savings Act of 2020.2.Findings and purpose(a)FindingsThe Congress finds that—(1)floods are the most common natural disaster in the United States, causing injuries, damage, and destruction in all 50 States since 2012;(2)recent storms have strained the capacity of many local and State governments to respond and recover, necessitating significant increases in disaster assistance from the Federal Government;(3)the Congressional Budget Office has cautioned that U.S. economic losses associated with heavy precipitation, storm surges, and hurricane winds could average $54 billion every year and require Federal spending averaging $17 billion per year;(4)according to the Federal Emergency Management Agency, nearly 250 weather-related disasters in the United States have caused at least $1 billion in damage each since 1980;(5)since 2005 alone, Federal funding for disaster assistance has exceeded $450 billion, including over $19 billion in supplemental appropriations signed into law in June of 2019;(6)after reviewing just a portion of the Federal Government property inventory, the Office of Management and Budget identified significant flood risks, including more than $80 billion in Federal assets located in designated flood zones;(7)a 2017 study of Federal mitigation grants conducted by National Institute of Building Sciences Multihazard Mitigation Council demonstrated that mitigation investment can save the Nation, on average, $6 in future disaster costs for every $1 spent on hazard mitigation; and(8)the Government Accountability Office has recommended that enhanced Federal and local efforts to improve resilience can reduce the effects and costs of future disasters.(b)PurposeIt is the purpose of this Act—(1)to improve the resiliency of communities and assets of the Federal Government against flooding, thereby limiting damage, reducing the need to rebuild after floods, and saving taxpayer dollars; and(2)provide a flexible framework for full consideration of sensible resilience alternatives without requiring any specific construction or mitigation methods.3.Flood risk management(a)Evaluation of potential for floodingWhen carrying out an agency action involving a federally funded project, the head of each agency shall evaluate the potential for flooding throughout the planned lifetime or duration of the federally funded project to—(1)reduce the risk of financial and property losses, including taxpayer losses resulting from floods;(2)take practicable steps toward ensuring that Federal resources will be allocated to structures and projects that will remain flood resistant throughout their intended design life;(3)preserve and utilize, to the extent reasonable, the capacity of natural systems to protect against the damages of flooding;(4)prevent, to the extent possible, the disruption of critical services during flood events, including the closure of strategic transportation routes, inaccessibility of health care facilities, or loss of power or essential water and wastewater services; and(5)minimize the impact of current and future floods on human safety, health, and welfare.(b)Determination regarding siting in floodplainIn carrying out the review of agency actions required under Executive Order 11988 (42 Fed. Reg. 26951; relating to floodplain management), the head of each agency shall determine whether the federally funded project (as such term is defined in subsection (e)) under review is sited in a floodplain currently or is expected to lie within or take place in a floodplain during the expected duration or design life of the project, taking into consideration—(1)the most recent flood insurance rate map published by the Administrator of the Federal Emergency Management Agency for the community in which the project shall take place, including preliminary and advisory maps prepared by the Administrator;(2)relevant and available assessments of future flooding vulnerabilities conducted or used by the agency, other agencies, or State or local governments;(3)additional available information regarding expected future conditions, including changes in land use, watershed characteristics, and infrastructure; and(4)additional available hydrologic and hydraulic data from public and private sources regarding current and future flood risk, including information on expected changes in precipitation patterns, erosion, and sea level.(c)Alternate design levels for resilient infrastructureIf, after considering the available information required under subsection (b), the head of an agency determines that such information is not adequate or sufficiently credible to understand and characterize current and future flood risks to the project, the head of the agency shall use the following design standards in evaluating resilience for or alternatives to the investment:(1)Non-critical projectsIf the project under review is not considered critical, the head of the agency shall assume, at a minimum, that flood heights would be expected to be 2 feet higher than the base flood elevation for the current 1 percent annual chance flood or the flood elevation for the current 0.2 percent annual chance flood, whichever is greater.(2)Critical projectsIf the project under review is considered critical, the head of the agency shall assume, at a minimum, that flood heights would be expected to be 3 feet higher than the base flood elevation for the current 1 percent annual chance flood or 1 foot higher than the flood elevation for the current 0.2 percent annual chance flood, whichever is greater.(3)Resilience standardIn evaluating resilience options, the flood heights specified in preceding paragraphs shall establish a standard design level to which a structure or facility evaluated under this subsection shall be made functionally resilient. This may include using structural or nonstructural methods to reduce or prevent damage, elevating a structure, or where appropriate, designing it to adapt to, withstand, and rapidly recover from the corresponding flood event. (4)AlternativesIn evaluating alternatives, including alternative sites and designs, the head of the agency shall fully consider the ability of natural systems and nature-based processes to achieve or support flood risk reduction and cost savings over the long term.(d)Guidelines for agencies(1)GuidelinesAgencies shall amend their regulations and procedures to incorporate the resilience standards established under subsections (b) and (c) to establish new flood risk management standards. Agency standards shall, at a minimum, incorporate provisions to implement subsection (a) and shall require that the construction of Federal structures and facilities and construction of structures and facilities using Federal funds be in accordance with the standards and criteria established under subsections (b) and (c) and comply with applicable State, local, tribal, and territorial standards that exceed Federal standards and criteria. Such standards shall be consistent with the purposes of the National Flood Insurance Program.(2)IssuanceNot later than the expiration of the 18-month period beginning on the date of the enactment of this Act, the Federal Interagency Floodplain Management Task Force shall issue guidelines to be used by agencies in meeting the requirements of this Act.(3)Required contentAt a minimum, such guidelines shall—(A)establish appropriate tracking and reporting procedures for agencies to follow;(B)establish limits on the extent to which exceptions for a particular agency may be allowed in cases in which an exception is in the interest of national security, is deemed to be an emergency action, or is determined to present a conflict with other existing statutory requirements.(4)Other contentSuch guidelines may also identify cases in which an agency may conduct a general review of types of projects that are similar or cases in which projects are of a limited duration or de minimis expenditure that would allow for expedited review.(5)ConsultationIn developing such guidelines, the Federal Interagency Floodplain Management Task Force shall consult with States, localities, Indian tribes, and other relevant stakeholders through listening sessions and may issue final guidelines only after an opportunity for public review and comment.(6)Report to Congress(A)RequirementNot later than the expiration of the 2-year period beginning on the date of the enactment of this Act and not less often than annually thereafter, the Federal Interagency Floodplain Management Task Force shall submit a report to the Committees on Transportation and Infrastructure and Financial Services of the House of Representatives and the Committees on Homeland Security and Governmental Affairs and Banking, Housing, and Urban Affairs of the Senate regarding compliance by agencies with the requirements of this Act.(B)ContentsEach report submitted pursuant to subparagraph (A) shall include information sufficient to describe—(i)the number, types, and outcomes of reviews conducted by individual agencies;(ii)any rulemakings, or policy or procedural changes made by agencies to ensure compliance with this Act; and(iii)any recommendations of the Federal Interagency Floodplain Management Task Force regarding improvements to enhance resilience from flooding and steward Federal resources.(e)DefinitionsIn this section:(1)AdministratorThe term Administrator means the Administrator of the Federal Emergency Management Agency.(2)AgencyThe term agency has the meaning given such term in Executive Order 11988 (42 Fed. Reg. 26951; relating to floodplain management), except that such term does not include any military department other than the Army Corps of Engineers.(3)CriticalThe term critical means, with respect to a project of an agency, any project with respect to which the head of the agency determines that a slight chance of flooding would present an unacceptable amount of risk, as such term is defined in section 9.4 of title 44, Code of Federal Regulations.(4)Federally funded projectThe term federally funded project means a project for which Federal funds are used for purposes of managing, acquiring, or disposing of Federal lands or assets and, with respect to a structure or facility, for new construction, for substantial improvement, or to address substantial damage. Such term does not include the making, insuring, guaranteeing, or securitizing of residential mortgage loans for single-family or multifamily housing.(5)Federal Interagency Floodplain Management Task ForceThe term Federal Interagency Floodplain Management Task Force means the interagency body that—(A)was established in 1975;(B)has been responsible for preparing reports and guidance for a comprehensive, coordinated approach to floodplain management;(C)is chaired by the Federal Emergency Management Agency; and(D)includes membership from multiple agencies, including the Army Corps of Engineers, the Department of Agriculture, the Department of Housing and Urban Development, and the Department of Commerce.(6)ResilienceThe term resilience means the ability to anticipate, prepare for, and adapt to changing conditions and withstand and rapidly recover from disruption due to emergencies.(7)Substantial improvement; substantial damageThe terms substantial improvement and substantial damage mean substantial improvement and substantial damage, respectively, to the extent described in section 1307(a)(2)(E) of the National Flood Insurance Act of 1968 (42 U.S.C. 4014(a)(2)(E)).(f)ApplicabilityThis Act shall not apply to any federally funded project that has been reviewed for compliance with Executive Order 11988 and approved by the appropriate agency before the date of the enactment of this Act.